DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application is a continuation of 17/148,249 now U.S. Patent 11,334,765 which is further a division of application no. 15/994,599 now U.S. Patent 10/922,583 which further claims the benefit of application no. 62/537,311 filed 07/26/17.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “Disclosed herein…” (see line 1) which can be implied and therefore should be omitted.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #100a of paragraph 29.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #300 of Figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1 and 17, these claims recite in their preambles,”…training a neural network for determining a user interface event…” however, they lack any limitations that explicitly or even implicitly perform “training” or “learning.”  The claims solely recite “generating a training set…” of data however there is no actual “training” step recited and thus, the Examiner deems the claims as indefinite as they fail to particularly point out and distinctly claim that which Examiner regards as the invention.  Note, claims 3-16 and 19-20 depend upon claims 1 and 17 respectively and are therefore at least inherently included in this rejection.  Lastly, claims 2 and 18 are NOT included in this rejection since they explicitly recite a “training” type step and thus are sufficient in regards to the above reported 35 USC 112 issue.
In reference to claim 5, claim 5 is deemed as indefinite as it is recited as depending upon itself.  Claim 5 recites, “The system of claim 5…” of which is erroneous as per 37 CFR 1.75(c) and thus is deemed as indefinite as it fails to particularly point and distinctly claim proper dependency and therefore that which Applicant regards as the invention.  As per prior art rejection purposes, the Examiner will interpret the claim as depending upon claim 4.
In reference to claim 7, claim 7 is deemed as indefinite as it is recited as depending upon itself.  Claim 7 recites, “The system of claim 7…” of which is erroneous as per 37 CFR 1.75(c) and thus is deemed as indefinite as it fails to particularly point and distinctly claim proper dependency and therefore that which Applicant regards as the invention.  As per prior art rejection purposes, the Examiner will interpret the claim as depending upon claim 6.
In reference to claim 8, claim 8 is deemed as indefinite as it is recited as depending upon a claim that occurs after itself in the claim listing.  Claim 8 recites, “The system of claim 9…” of which is erroneous as per 37 CFR 1.75(c) as a dependent claim must, “…refer(ring) back to and further limit(ing) another claim…” and thus is deemed as indefinite as it fails to particularly point and distinctly claim proper dependency and therefore that which Applicant regards as the invention.  As per prior art rejection purposes, the Examiner will interpret the claim as depending upon claim 1.
In reference to claim 9, claim 9 is deemed as indefinite as it is recited as depending upon a claim that occurs after itself in the claim listing.  Claim 9 recites, “The system of claim 10…” of which is erroneous as per 37 CFR 1.75(c) as a dependent claim must, “…refer(ring) back to and further limit(ing) another claim…” and thus is deemed as indefinite as it fails to particularly point and distinctly claim proper dependency and therefore that which Applicant regards as the invention.  As per prior art rejection purposes, the Examiner will interpret the claim as depending upon claim 7.
In reference to claim 13, claim 13 is deemed as indefinite as it is recited as depending upon a claim that occurs after itself in the claim listing.  Claim 13 recites, “The system of claim 16…” of which is erroneous as per 37 CFR 1.75(c) as a dependent claim must, “…refer(ring) back to and further limit(ing) another claim…” and thus is deemed as indefinite as it fails to particularly point and distinctly claim proper dependency and therefore that which Applicant regards as the invention.  As per prior art rejection purposes, the Examiner will interpret the claim as depending upon claim 12.
In reference to claim 16, claim 16 is deemed as indefinite as it is recited as depending upon a claim that occurs after itself in the claim listing.  Claim 16 recites, “The system of claim 19…” of which is erroneous as per 37 CFR 1.75(c) as a dependent claim must, “…refer(ring) back to and further limit(ing) another claim…” and thus is deemed as indefinite as it fails to particularly point and distinctly claim proper dependency and therefore that which Applicant regards as the invention.  As per prior art rejection purposes, the Examiner will interpret the claim as depending upon claim 15.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 8-12 and 15-20 of U.S. Patent No. 11,334,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-17, which are not explicitly recited in the combination of claims 1, 2, 4-6, 8-12 and 15-20, would have been obvious to one of ordinary skill in the art and/or would have been interpreted equivalent to those limitations recited in the Patent as seen to one of ordinary skill in the art.
	Claim 1 of the instant application is anticipated by Patent claim 1 in that claim 1 of the Patent contains all the limitations of claim 1 of the instant application.  Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such as unpatentable for obvious-type double patenting.
	Claim 2 of the instant application can be found in the last 3 lines of Patent claim 1.
	Claim 3 of the instant application can be found basically word-for-word in Patent claim 2.
	Claim 4 of the instant application can be found basically word-for-word in Patent claim 4.
	Claim 5 of the instant application can be found basically word-for-word in Patent claim 5.
	Claim 6 of the instant application can be found basically word-for-word in Patent claim 6.
	Claim 7 of the instant application can be found basically word-for-word in Patent claim 8.
	Claim 8 of the instant application can be found basically word-for-word in Patent claim 9.
	Claim 9 of the instant application can be found basically word-for-word in Patent claim 10.
	Claim 10 of the instant application can be found basically word-for-word in Patent claim 11.
	Claim 11 of the instant application can be found basically word-for-word in Patent claim 12.
	Claim 12 of the instant application can be found basically word-for-word in Patent claim 15.
	Claim 13 of the instant application can be found basically word-for-word in Patent claim 16.
	Claim 14 of the instant application can be found basically word-for-word in Patent claim 17.
	Claim 15 of the instant application can be found basically word-for-word in Patent claim 18.
	Claim 16 of the instant application can be found basically word-for-word in Patent claim 19.
	Claim 17 of the instant application is anticipated by Patent claim 20 in that claim 20 of the Patent contains all the limitations of claim 17 of the instant application.  Claim 17 of the instant application therefore is not patently distinct from the earlier patent claim and as such as unpatentable for obvious-type double patenting.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Turkelson et al. (U.S. Publication 2021/0004589)
Turkelson et al. discloses determining a context of an image and an object depicted by the image based on the context and improvements in object selection using training sets of image data such as in the context of a pointer in an augmented reality or virtual reality interface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
10/13/22